Case 1:19-cv-12048-IT Document 1-17 Filed 10/01/19 Page 1 of 4




                    EXHIBIT 15
                 Declaration of Christopher Austin
            Case 1:19-cv-12048-IT Document 1-17 Filed 10/01/19 Page 2 of 4



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


VAPOR TECHNOLOGY ASSOCIATION, et al.,

                     Plaintiffs,
                                                               Civil Action No.
               vs.

CHARLIE BAKER, IN HIS OFFICIAL CAPACITY AS
GOVERNOR OF THE COMMONWEALTH OF
MASSACHUSETTS, AND MONICA BHAREL, M.D, IN
HER OFFICIAL CAPACITY AS DEPARTMENT OF
PUBLIC HEALTH COMMISSIONER,
              Defendants.




                         DECLARATION OF CHRISTOPHER AUSTIN

       I, Christopher Austin, do hereby declare as follows:

       1.      I am over the age of 18 years and have personal knowledge of the facts set forth

below such that I would be competent to testify as to the same if called.

       2.      I am a resident of Massachusetts and the owner of four retail vaping products

stores, all of which are located in New Hampshire. My stores sell liquids that may be aerosolized

in vaping devices, and vaping devices. None of my four stores sell products containing

Tetrahydrocannabinol (THC) or other cannabinoids.

       3.      One of my stores, Route 1 Vapors, is located at 779 Lafayette Road, Seabrook,

New Hampshire, 03874. This store is located a little over a mile from the border between New

Hampshire and Massachusetts. Route 1 Vapors is owned by my company, Rising Sun Vapors

LLC, which is a New Hampshire LLC.

       4.      Another of my stores, Route 28 Vapors, is located at 294 North Broadway, Salem,

New Hampshire, 03079. This location is about four miles from the New Hampshire-

                                                 1
            Case 1:19-cv-12048-IT Document 1-17 Filed 10/01/19 Page 3 of 4



Massachusetts border. Route 28 Vapors is owned by Ohmerica LLC, which is also a New

Hampshire LLC that I own.

       5.      I advertise my businesses online through a website (https://route1vapors.com), a

Facebook page, and an Instagram account. I use these accounts to inform visitors throughout

New England about the products offered for sale at my stores, and the locations and hours of

operation of my stores. All three online locations contain images of vaping devices and vaping

products.

       6.      I advertise online with the purpose of attracting customers from both New

Hampshire and Massachusetts. The locations of Route 1 Vapors and Route 28 Vapors make the

stores convenient for many Massachusetts-area residents. Many of the customers of these stores

live in Massachusetts.

       7.      If I am prevented from displaying images of vaping products online in

Massachusetts, where I live and many of my customers view my online accounts, I will lose a

valuable means of attracting customers and will suffer lost sales and lost customers.

       8.      I purchase inventory for my New Hampshire stores from Beantown Vapor,

located in Plymouth, Massachusetts. Beantown Vapor is a wholesaler of vapor products and has

a storefront location in Massachusetts. I have bought vapor products from Beantown Vapor for

resale in my stores for several years. I rely on Beantown Vapor as the source for many of the

products I sell in my stores.

       9.      I have a good working relationship with this Beantown Vapor, as a result of my

repeated transactions. In addition, I am familiar with and trust the quality of its products.

       10.     If Beantown Vapor were unable to supply me with products, my New Hampshire

stores would be severely injured because I would lose a trusted and reliable supplier for my stores.



                                                  2
Case 1:19-cv-12048-IT Document 1-17 Filed 10/01/19 Page 4 of 4
